Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. The 
authorization for this Examiner’s amendment is given by Steven J. Wietrzny (Reg. 
No. 44,402) on 12/01/2020.


In the claims:    

              In claims 1, lines 6-7; “a portion of it’s a periphery of the guide bar” has 

             In claim 1, lines 17-18; “the at least one secondary internal recess, and is 
configured to permit passage” has been changed to --the at least one secondary 
internal recess, wherein the at least one expanded opening is in a form of a notch 
in at least one wall of the main recess, and the at least one expanded opening 
is configured to permit passage--.
             In claim 7, line 1; “The saw apparatus of claim 6” has been changed to
 –The saw apparatus of claim 1--.
             In claim 7, line 2; “in the intended direction of chain travel” has been 
changed to –in an intended direction of cutting chain travel--.
             In claims 10, lines 10-11; “a portion of it’s a periphery of the guide bar” has 
been changed to --a portion of a periphery of the guide bar--.
             In claim 10, lines 24-25; “the at least one secondary internal recess, and is 
configured to permit passage” has been changed to --the at least one secondary 
internal recess, wherein the at least one expanded opening is in a form of a notch 
in at least one wall of the main recess, and the at least one expanded opening 
is configured to permit passage--.

Election/Restrictions    
2.         Claims 1, 4, 5, 10-12 and 14 are allowable. The restriction requirements of claims 7-9, 13 and 15 as set forth in the Office action mailed on 05/05/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement mailed on 05/05/2020 has been withdrawn and claims 7-9, 13 and 15 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
              
        Claims 1, 4-5 and 7-15 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the guide bar comprises at least one expanded opening on the outer edge of the guide bar, wherein the at least one expanded opening intersects the at least one secondary internal recess, 
  wherein the at least one expanded opening is in a form of a notch in at least one 
wall of the main recess, and the at least one expanded opening is configured to 
permit passage of the at least one secondary protrusion from the outer edge of 

other limitations set forth in claims 1 and 10.
              Regarding claims 1, Simmons (2,601,978), Johnson (3,968,821), Curlett (4,081,009), Swinyard (W0 2015084183 A2), Bozic et al. (DE 102012004049 A1), Harfst et al. (2008/0011144 A1), and Fuchs et al. (2014/0123827) alone or in combination, as applied to the rejection of the claims in the Non-Final Rejection mailed on 08/31/2020, fail to teach above-mentioned limitations set forth in claims 1 and 10.
            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 10.    
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    January 18, 2021